Citation Nr: 0114162	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  96-51 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for chronic kidney 
stones.

3.  Entitlement to service connection for a skin disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to a permanent and total 
disability rating for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had periods of active duty for training from 
February 1973 to July 1973, from July 1980 to December 1980, 
and from November 1986 to April 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1994 rating decision and a February 2000 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The Board 
remanded this case to the RO in January 1998 and September 
1998.  The case was most recently returned to the Board in 
March 2000.  

The Board notes that a rating decision in March 1994 denied 
the appellant's claim of entitlement to non-service connected 
pension benefits; the appellant was duly notified of the 
decision; he did not file a timely notice of disagreement and 
a timely substantive appeal, and the decision became final.  
Thereafter, the appellant submitted a statement concerning 
this issue in an attempt to reopen his claim; the RO found 
that new and material evidence sufficient to reopen the claim 
was not submitted, and the current appeal on that issue 
ensued.

While this case was in remand status, rating decisions in 
February 2000 and March 2000 denied entitlement to service 
connection for bilateral pes planus and hypertension.  In 
November 2000, the appellant filed a statement disagreeing 
with those determinations, which, the Board finds, 
constituted a notice of disagreement.  See 38 C.F.R. §§ 
20.200, 20.201 (2000).  Additional action by the RO, 
addressed in the remand portion of this decision, is thus 
required.

The issues of entitlement to service connection for a right 
foot disorder and a skin disorder will be addressed in the 
remand portion of this decision.

The Board notes that, in November 2000, after his claims 
folder was transferred to the Board, the appellant submitted 
additional medical evidence in an attempt to support his 
claims.  However, because that evidence is not pertinent to 
the matters currently in appellate status, the provisions of 
38 C.F.R. § 20.1304(c) (2000) are inapplicable.


FINDINGS OF FACT

1. The appellant's chronic kidney stones (renal calculi) did 
not have onset during active duty for training, nor was 
the condition aggravated beyond the natural progression of 
the disorder by active duty for training.

2. In an unappealed March 1994 rating decision, the RO denied 
entitlement to pension benefits on the basis that the 
veteran did not serve 90 days or more on active duty 
during a period of war.  

3. The evidence received since March 1994 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for pension benefits.  


CONCLUSIONS OF LAW

1. Chronic kidney stones (renal calculi) were not incurred in 
or aggravated by active duty for training.  38 U.S.C.A. 
§§ 101(2), (24), 1131, 1153, (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.6, 3.303, 3.306 (2000).

1. A rating decision in March 1994, denying entitlement to 
pension, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000).

2. Additional evidence submitted since March 1994 is not new 
and material and a claim of entitlement to non-service 
connected pension benefits is not reopened. 38 U.S.C.A. § 
5108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
the claim for service connection for kidney stones have been 
properly and sufficiently developed.  In this regard, the 
Board recognizes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA  redefines VA's obligations with 
respect to the duty to assist a claimant in substantiating 
his claim and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000). 

Despite the change in the law brought about by the VCAA, a 
remand of the issue of entitlement to service connection for 
chronic kidney stones is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law. The appellant has been provided a statement of the case 
and a supplemental statement of the case informing him of the 
requirements for service connection, and he has not 
identified any outstanding medical evidence to be obtained 
and considered by VA.  With regard to the pension issue, 
because the law is dispositive, no additional development is 
warranted.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

Because the Board finds that no additional notification or 
development action is required by the VCAA, it is not 
prejudicial to the claimant for the Board to proceed to issue 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

Service Connection for Chronic Kidney Stones

The appellant seeks entitlement to service connection for 
chronic kidney stones (renal calculi).  

Basic entitlement of veterans to compensation for service-
connected disabilities derives from 38 U.S.C.A. §§ 1110, 
1131, which provide, in pertinent part, for compensation to a 
"veteran" for "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  See also 38 C.F.R. § 3.303(a).  

With regard to aggravation, a pre-existing disease or injury 
will be considered to have been aggravated where there is an 
increase in disability during service.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  The "presumption of 
aggravation", which provides that an increase in disability 
during service will be presumed to constitute aggravation, 
does not apply to a claimant who had only active duty for 
training and is not otherwise a veteran.  Paulson v. Brown, 7 
Vet. App. 466, 471 (1995).  Rather, the claimant must show 
aggravation by a preponderance of the evidence.  Intermittent 
or temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation; rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Status as a "veteran" is one of the five elements of a 
claim for service-connection benefits.  See D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998).  The term "veteran" is defined, 
in relevant part, as "a person who served in the active 
military, naval, or air service."  38 U.S.C.A. § 101(2); see 
also 38 C.F.R. § 3.1(d) (2000).  In turn, the term "active 
military, naval, or air service" is defined to include 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); see also 38 C.F.R. § 3.6(a).  

Consequently, in order to establish basic eligibility for 
disability compensation based on a period of active duty for 
training, the appellant must show that he was disabled during 
a period of active duty for training due to a disease or 
injury incurred or aggravated in the line of duty.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991) (disability means 
impairment in earning capacity resulting from disease or 
injury and their related conditions).  

In this case, the medical evidence establishes that the 
appellant's kidney disorder pre-existed his periods of active 
duty for training.  This is shown by Reports of Medical 
Examination and Reports of Medical History dated in 1980, 
1986, 1990 contained in the appellant's service medical 
records. There is no medical evidence that the appellant's 
kidney disorder was aggravated beyond the natural progression 
of the disorder by periods of active duty for training.

The pertinent evidence concerning kidney stones includes the 
following: a September 1982 Report of Medical Examination and 
Report of Medical History, noting a history of right renal 
stones since 1970 and a history of left renal stones since 
1979; a June 1986 Report of Medical Examination and Report of 
Medical History, showing normal findings on genitourinary 
evaluation; a September 1990 Report of Medical Examination 
and Report of Medical History, noting recurrent renal 
calculi-active stone at time of examination; physical profile 
reports dated in 1990 and 1991 as well as a July 1990 urology 
consultation report, showing a condition of urolithiasis, 
kidney stones; and private medical reports from P.M., M.D., 
dated in 1990 showing that the appellant had passed stones 
and received treatment.  

Also of record is an August 1992 statement in which the 
appellant stated that he had not missed any drills since 
leaving active duty in October 1990, but had missed a day for 
acute pain caused by the kidney stones; the appellant's 
December 1996 hearing transcript, wherein he testified that, 
although he knows that his kidney disorder is a disease 
process, he received treatment for the disorder while on 
active duty for training; and numerous medical reports from 
Indian Hospital, W.W. Hastings Hospital, and Hillcrest 
Medical Center from 1994 to 1998 documenting that the 
appellant gave a history of recurrent kidney stones, and on 
several occasions received treatment for passing kidney 
stones, bilateral flank pain, and abdominal pain.

The evidence shows that the onset of the appellant's chronic 
kidney stone disorder was in 1970, prior to his entrance upon 
military service.  There is absolutely no evidence that the 
underlying condition worsened beyond normal progression of 
the disease process during any of the appellant's periods of 
active duty for training.  Entitlement to service connection 
for chronic kidney stones is thus not established. 
38 U.S.C.A. §§ 101(2), (24), 1131, 1153; 38 C.F.R. §§ 3.6, 
3.303, 3.306.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


Attempt to Reopen Claim for Pension

The appellant seeks entitlement to nonservice-connected 
pension benefits.  

To establish entitlement to VA non-service-connected pension 
benefits under 38 U.S.C.A. § 1521, a claimant must show:  (1) 
that he served during a period of war for 90 days or more (or 
was discharged or released from service during a period of 
war for a service-connected disability); (2) that he is 
permanently and totally disabled; and (3) that his income is 
below a certain standard.  38 U.S.C.A. § 1521(a), (j); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C.A. § 1522.

In a March 1994 letter, the RO notified the appellant that 
his claim for nonservice-connected pension had been denied 
because he did not serve on active duty during a wartime 
period.  In reaching that determination, the RO considered 
the appellant's DD Forms 214 showing that the appellant had 
active duty for training from July 1980 to December 1980 and 
from February 1973 to June 1973 and NGB Form 22 showing 
service in the National Guard of Oklahoma from September 1982 
to September 1993.  

Following notification of an initial determination by an 
agency of original jurisdiction, a notice of disagreement 
must be filed within one year from the date of mailing of 
notification; otherwise, the determination becomes final and 
it may not thereafter be reopened unless new and material 
evidence is presented with respect to the denied claim.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.   

Because the denial of the appellant's claim is final, the 
Board must determine whether he has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
reopen the claim under 38 U.S.C.A. § 5108.  D'Amico v. West, 
209 F.3d 1322 (Fed. Cir. 2000).  "New and material 
evidence" means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

After the March 1994 determination, the RO received 
additional evidence, including: an Army National Guard 
Retirement Credits Record; a NGB Form 23 dated in August 1982 
showing that the appellant had periods of active duty for 
training from 1982 to 1988; a DD Form 214 showing active duty 
for training from November 1986 to April 1987; a citation for 
Oklahoma Meritorious Service Medal, showing that the 
appellant had distinguished himself while working as a 
special projects officer for the Oklahoma Military Academy 
from July 1988 to August 1989; a certificate for the 
Department of the Army Achievement Medal, showing that the 
appellant had distinguished himself from September 1989 to 
October 1990 for an outstanding performance as an 
Administrative Assistant in federal service; an August 1994 
statement from the State of Oklahoma Military Department 
showing although the appellant performed active duty during 
Operation Desert Storm, he was not activated nor did he 
support the activation of any units, or perform any special 
support of Operation Desert Storm; a June 1995 Request for 
Information report noting "active duty during Desert Storm 
verified"; a May 1995 statement from the appellant that he 
did not have overseas duty during operation Desert Storm; and 
a December 1996 hearing transcript, wherein the appellant 
testified that he served on active duty.  

Although the aforementioned evidence is new, in that it was 
not of record in March 1994 when the RO initially denied the 
matter, it is not material.  None of the service records 
establishes that the appellant served during a period of war 
for 90 days or more (or was discharged or released from 
service during a period of war for a service-connected 
disability).  Although one document may be interpreted as 
stating that the appellant served on active duty during 
Operation Desert Storm, subsequent official records clearly 
establish that at no time, including during Operation Desert 
Storm, has the appellant served on active duty, as opposed to 
active duty for training.  The appellant's belief that he has 
served on active duty has no probative value in that regard, 
as official records are conclusive and fail to show any 
active duty service.  Service department determinations as to 
an individual's service shall be binding on VA for purposes 
of establishing entitlement to benefits.  See generally 
Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Therefore, the additional evidence 
presented or secured since March 1994 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The claim of entitlement to a permanent 
and total rating for pension purposes is thus not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 


ORDER

Service connection for chronic kidney stones is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to a permanent and total disability 
rating for pension purposes, the appeal on that issue is 
denied.


REMAND

As previously noted, in February and March 2000, the RO 
denied service connection for hypertension and bilateral pes 
planus and, in November 2000, the appellant filed notice of 
disagreement with those determinations.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).

Regarding the claims of service connection for a right foot 
disorder and for a skin disorder, the service medical records 
show that the appellant complained of pain of the right foot 
in September 1989, March 1991, and July 1991, and that he 
complained of a rash of the cervical and thoracic spine in 
July 1986 and March 1990.  After his separation from service, 
with regard to the right foot, the evidence shows that, on VA 
examination in August 1999, although clinical findings and x-
ray findings were normal, the diagnosis was status post right 
foot fracture with degenerative joint disease in the right 
foot with mild to moderate functional loss.  Regarding the 
skin disorder, medical reports from Indian Hospital dated 
from 1994 to 1998 show that the appellant received treatment 
for various skin disorders, whereas a VA examination report 
dated in June 1997 records a diagnosis of intermittent rash, 
pruritic, papillary, not present at this time.  Thereafter, 
private medical reports dated in 1998 and 1999 show continued 
treatment for a skin disorder, and a May 2000 progress note 
reflects that the appellant reported that he has had 
recurrent rashes since active duty.

Under the VCAA, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In the instant case, the Board finds that the VCAA requires 
affording the veteran an opportunity to be examined by 
appropriate medical specialists who will be asked to provide 
opinions as to the likely time of onset of a right foot 
disorder and a skin disorder, if found. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed. 

2.  The RO should request that the 
appellant identify all physicians and 
medical facilities, VA or non-VA, which 
have treated him for a right foot 
disorder since August 1999 and for a skin 
disorder since May 2000.  After obtaining 
any necessary releases from the 
appellant, the RO should attempt to 
obtain copies of all such clinical 
records.  In the event that any records 
identified by the appellant are not 
obtained, the RO should comply with the 
notice provisions of the VCAA. 

3.  The RO should then arrange for the 
appellant to be examined by specialists in 
orthopedics and dermatology.  It is 
imperative that the examiners review the 
pertinent medical records in the claims 
file and a separate copy of this REMAND.  
The orthopedic examiner should offer an 
opinion on the question of whether it is 
more likely, less likely, or at least as 
likely as not (a 50 percent or more 
likelihood) that a current right foot 
disorder, if found, is related to an 
injury to the right foot sustained during 
active duty for training in September 
1989.  The dermatological examiner should 
offer an opinion on the question of 
whether it is more likely, less likely, or 
at least as likely as not (a 50 percent or 
more likelihood) that a current skin 
disorder, if found, is related to 
complaints and manifestations during 
periods of active duty for training, as 
documented in the appellant's service 
medical records. Rationales for the 
opinions expressed should be provided.

4. The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the rating decisions which 
addressed entitlement to service 
connection for hypertension and bilateral 
pes planus.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from those determinations.  

5.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a right foot disorder and a 
skin disorder.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The purposes of this remand are to obtain additional 
development and to comply with the holding of the Court in 
Manlincon v. West, 12, Vet.App. 238 (1999), and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is further notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


